DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 13 require that the target fuel pressure is raised when pressure from the fuel discharged by the fuel pump falls below the target fuel pressure.  These claims depend from claims 1 and 8 respectively.  However, claims 1 and 8 require that the duty ratio of the pump is set to 0% to stop the fuel pump when the engine is stopped.  Therefore, claims 6 and 13 are interpreted as requiring a non-zero duty ratio of the fuel pump at the time the engine is stopped, thereby removing the limitations from claims 1 and 8 that the pump is stopped.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the reasons presented above with regards to claims 6 and 13 above (see paragraph 2), the claims are also indefinite since it unclear how the invention can have both a zero duty ratio to stop the fuel pump and still be able to provide pump pressure to the fuel system, which occurs when the pump runs and thus cannot be stopped or have a 0% duty ratio.  Thus, the metes and bounds of the claim are unclear.
Double Patenting
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Please note that these claims are word-for-word identical and therefore constitute being exact duplicates of one another.
A
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 18 is interpreted under this section to have invoked the use of means-plus-function language (an obtainer, a duty ratio setter, a lower limit guard setter, a target 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akita et al, US 2015/0159577 [Akita] in view of Yang et al, US 2018/0112619 [Yang] and Kojima et al, US 2016/0273505 [Kojima].
Regarding claim 1, with reference to figures 1-11, Akita discloses a fuel supply system comprising:
a controller (40) configured to output
information on a target fuel pressure (S10) for controlling a fuel 5pump (22), the fuel pump configured to pump fuel in a fuel tank (T) toward an internal combustion engine (E) and,
information on an operation state of the internal combustion engine (S10); and
a driver configured (24) to generate a drive signal for driving the fuel pump 10based on the target fuel pressure, a supply of electric power to the driver enabled by turning ON a relay (not disclosed, apparent per background), the driver including:
an obtainer (26) configured to obtain information of an actual fuel pressure representing a pressure of the fuel discharged from the fuel pump;15
a duty ratio setter (24) configured to set a duty ratio of the drive signal and to perform a feedback control for the actual fuel pressure to follow the target fuel pressure; and
a lower limit guard setter (24) configured to set a lower limit guard value based on the operation state for limiting a lower limit value of the 20duty ratio,
See at least paragraphs 23-40.
Akita lacks wherein the lower limit guard setter is further configured to set a preset duty ratio at which the drive of the fuel pump is stopped as the lower limit guard value when the operation state of the internal combustion engine indicates a stop of the engine when a vehicle ignition switch is ON and wherein the driver further includes a target corrector configured to correct the 5target fuel pressure to have a higher pressure value when the internal combustion engine is stopped.  Akita does disclose adjusting the lower guard limit based on a fuel cut condition (see paragraphs 25 and 26).
However, with reference to figure 4, Yang discloses a fuel control system for an engine wherein during an idle stop (fuel cut) condition is met, the system monitors the pressure of the fuel system and controls the pump to operate accordingly.  When the pressure is greater than a threshold pressure, the duty cycle is reduced to 0 to stop the pump.  See at least paragraphs 58-61 and 65-84.  Further, with reference to figure 15, Kojima discloses that during an engine stop event (fuel and ignition stopped) that 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to set the duty ratio to a preset value to stop the pump as a lower guard limit when the operation state of the internal combustion engine indicates a stop of the engine when a vehicle ignition switch is ON in the system of Akita as taught by Yang since Akita discloses adjusting the lower guard limit based on the fuel cut condition and Yang discloses that the fuel cut condition should stop the pump if there is adequate pressure to restart the system while avoiding potential stall conditions, improving the system of Akita to be more reliable overall.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed for the controller to increase the target fuel pressure to have a higher pressure value when the engine is stopped as taught by Kojima in the system of Akita since this arrangement is useful to aid in restarting the engine quickly.
Regarding claim 2, Yang further discloses wherein the system stops the drive of the fuel pump when the internal combustion engine stops due to a satisfaction of an idle stop condition and therefore the combination of Akita and Yang yields wherein the lower limit guard setter is further configured to set the preset duty ratio that stops the drive of the fuel pump as the lower limit guard value when the internal combustion engine stops due to a satisfaction of an idle stop condition.
Regarding claim 3, the combination of Akita and Yang yields wherein the lower limit guard setter is further configured to set the preset duty ratio that stops the drive of 
Regarding claim 5, Kojima further discloses wherein the target corrector is further configured to correct the target fuel 10pressure to have the higher pressure value within a preset time from an input of a stop signal that indicates a stop of the internal combustion engine (preset time = 0).
Regarding claim 6, Yang further discloses wherein the target corrector is further configured to correct the target fuel 15pressure to have the higher pressure value when a pressure of the fuel discharged from the fuel pump in the stop period falls below the target fuel pressure.
Regarding claim 7, Akita and Yang yields wherein 20the driver includes a determiner configured to determine whether a count value of a timer is within a preset time after a restart of the internal combustion engine, and the duty ratio setter is further configured to set the duty ratio to a value for driving the fuel pump to expel air from the fuel pump and a fuel passage.
Regarding claim 8-10, 12-15 and 18, these claims are substantially similar in scope to claims 1-7 above and are rejected for substantially the same reasons.  Further discussion is omitted for the sake of brevity. 
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 14 April 2021 have been fully considered.  While the remarks with respect to claim 4 and 11 were found persuasive, they are moot in view of the newly applied reference to Kojima.  Claim 15 is, in some ways, similar to originally filed claim 1 and 4 and therefore stands rejected now also in view of the same combination of references which teach the limitations therein.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623.  The examiner can normally be reached on Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747